DETAILED ACTION
This is the First Office Action on the Merits based on the 17/396,179 application filed on 08/06/2021 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/396,179 is a continuation of application 15/917,036, now US Patent 11,083,925, filed 03/09/2018, which is a continuation in part of application 15/457,696, now abandoned, filed on 03/13/2017. Application 17/396,179 has priority to 03/13/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Closing elements in claims 1 and 19; the closing elements are end caps, see claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-11  of U.S. Patent No. 11,083,925. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
	Regarding claim 1, the limitations of “a flexible inner material in an elongated form ( a plurality of flexible inner materials, each of the plurality of flexible inner materials are in an elongated form); a flexible outer material accommodating the flexible inner material (an elongated outer material surrounding the plurality of flexible inner materials), wherein the flexible outer material has an exterior surface configured to engage with a surface of the object around which the device is configured to be wrapped at least partially, with a frictional fit (A device for activating and exercising human muscles while at least partially wrapped around an object); and closing elements configured to ensure that the flexible inner material stays within outer ends of the flexible outer material (a first closing element proximal to the first ends of the plurality of flexible inner materials and the first end of the elongated outer material; a second closing element proximal to the second ends of the plurality of flexible inner materials ).” can be found in claim 1 of US Patent 11,083,925.
Regarding claim 2, is a substantial duplicate of claim 2 of US Patent 11,083,925. 
Regarding claim 3, is a substantial duplicate of claim 5 of US Patent 11,083,925. 
Regarding claim 4, is a substantial duplicate of claim 6 of US Patent 11,083,925. 
Regarding claim 15, is a substantial duplicate of claim 7 of US Patent 11,083,925. 
Regarding claim 5, is a substantial duplicate of claim 8 of US Patent 11,083,925. 
Regarding claim 6, is a substantial duplicate of claim 9 of US Patent 11,083,925. 
Regarding claim 7, is a substantial duplicate of claim 10 of US Patent 11,083,925. 
Regarding claim 13, is a substantial duplicate of claim 11 of US Patent 11,083,925. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-12, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaston (US 5,978,964).

Regarding claim 1:
	Gaston discloses a flexible inner material (70, the flexible inner material is a lead alloy; see column 5 lines 52-59) in an elongated form (see Figure 4, specifically); a flexible outer material (72; the flexible outer layer is composed of foam; see column 4 lines 60-65) accommodating the flexible inner material, wherein the flexible outer material has an exterior surface (protective layer 74) configured to engage with a surface of the object around which the device is configured to be wrapped (the exterior surface is in contact with the object in which is it wrapped around), at least partially, with a frictional fit (see Figures 1-4, specifically); and closing elements (68) configured to ensure that the flexible inner material stays within outer ends of the flexible outer material (see Figure 3, specifically).

Regarding claim 2:
	Gaston discloses that the flexible inner material is a lead rod (“The inner core 70 is preferably a flexible, heavy metal such as a lead alloy.” See column 5, lines 54-55; see Figures 3-4, the inner core is a rod shape).

Regarding claim 3:
	Gaston discloses that the flexible inner material is positioned to be surrounded in its entirety by the flexible outer material (see Figures 3-4, specifically).

Regarding claim 5:
	Gaston discloses that the device is configured to be at least partially wrapped around the object when the object has a circumference that is greater than the circumference of the exterior surface of the device (see Figures 1-4; Figure 1 shoes that the flexible weight is wrapped around the wrist and ankle of the user).

Regarding claim 6:
	Gaston discloses that the device is configured to be unwrapped such that the device readily returns to its original configuration (see Figures 1-4; Figure 1 shows the flexible weight wrapped around the wrist and ankle of the user; the weights are placed around the wrist and ankle and removed from the wrist and ankle by the user).

Regarding claim 8:
	Gaston discloses that the device is configured to be wrapped around different positions of the object, thereby altering, as desired by a user, a distribution of weight of the object (see Figures 1-4).

Regarding claim 9:
	Gaston discloses that the object is a human limb (see Figures 1-4; the device is wrapped around an ankle and wrist of the user).

Regarding claim 10:
	Gaston discloses that the object is a wrist (see Figures 1-4; the device is wrapped around an ankle and wrist of the user).

Regarding claim 11:
	Gaston discloses a weight of the device, when wrapped around a user's wrist, alleviates muscle tremors of the user by activating the user's muscles, dampening an amplitude of the muscle tremors (Insomuch as Applicant has disclosed that the weight would activate the user’s muscle and would thus dampen tremors, Gaston discloses the same).

Regarding claim 12:
	Gaston discloses that the lead rod is coated to protect a user of such device from unwarranted lead exposure (the lead alloy is covered in both the outer material 72 and the protective outer coating 74 to prevent the user from coming into contact with the lead alloy).

Regarding claim 16:
	Gaston discloses that the flexible inner material is a cylindrical rod (see Figure 4; The Examiner notes that a cylindrical rod can be circular or oval in cross shape).

Regarding claim 19:
	Gaston discloses a flexible inner material (70, the flexible inner material is a lead alloy; see column 5 lines 52-59) in an elongated form (see Figure 4, specifically) and having a first end and a second end (see Figures 1-47, specifically); a elongated outer material (72; the flexible outer layer is composed of foam; see column 4 lines 60-65) surrounding the flexible inner material, wherein the elongated outer material having a first and second end (see Figures 1-4, specifically), wherein the first end of the elongated outer material is located proximal to the first end of the flexible inner material and the second end of the elongated outer material is located proximal the second end of the flexible inner material (see Figures 1-4, specifically);  a first closing element (68) proximal to the first end of the flexible inner material and the first end of the elongated outer material (see Figures 1-4, specifically); and a second closing element  (68) proximal to the second end of the flexible inner material and the second end of the elongated outer material (see Figures 1-4, specifically).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gaston (US 5,978,964) in view of Brown et al (US 2016/0082342).
Gaston discloses the device as substantially claimed above. 

Regarding claim 13:
	Gaston fails to distinctly disclose that the flexible outer material comprises nitrile foam rubber. However, Gaston discloses that the flexible outer material is made of a foam
Brown et al discloses a shock absorbing material pad cushion that is made of micro-cellular foam such as PVC nitrile foam to provide shock absorption and a cushion effect (see paragraph [0054]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gaston such that the foam layer is PVC nitrile foam, as taught by Brown et al, as PVC foam is known to be a cushioning material.


Claims 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gaston (US 5,978,964) in view of Brown (US 7,704,198).
Gaston discloses the device as substantially claimed above.

Regarding claim 4:
	Gaston fails to disclose that the closing elements are caps. 
Brown teaches a variable resistance exercise device with a tubular body with closing elements in the form of end caps (36) on each end of the device. Brown further teaches that the end caps are made of PVC (see columns 1-2, lines 55-67 and 1-6, respectively).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gaston to include PVC end caps, as taught by Brown, to have strong structural closing elements to keep the device from breaking apart during use and to create an aesthetically pleasing device.

Regarding claim 14:
	Gaston as modified discloses that the caps cover a desired portion of the outer ends of the flexible outer material (the end caps, as modified are over the same portion as the closing elements of Gaston, thus the end caps are over the end portions of the outer material).

Regarding claim 15:
	Gaston as modified discloses that the caps are made of PVC (see rejection of claim 4 above).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gaston (US 5,978,964) in view of Koelle et al (US 2010/0064413).
Gaston discloses the device as substantially claimed above.

Regarding claim 7:
	Gaston as modified discloses that the device is pliable enough to wrap around the object a number of times (see Figure 1).
Gaston as modified fails to disclose the length of the device; specifically that the device is at least 12 inches and has the ability to wrap around an object of 1 inch diameter 3 time. 
Koelle et al discloses a weighted device that is configured to wrap around a body part of a user, where the overall length is between 9 and 14 inches (see paragraph [0029]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gaston such that the overall length is between 9 and 14 inches, as taught by Koelle et al, to fit a variety of different users and different body parts of the users. The device would be capable of wrapping around the object 3 times.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaston (US 5,978,964) in view of Ramsey (US 2017/0021223).
Gaston discloses the device as substantially claimed above.

Regarding claim 17:
	Gaston fails to disclose that the caps are aligned so that surfaces of openings of the caps are flush with the outer ends of the flexible outer material.
Ramsey teaches a variable resistance exercise device with a tubular body with closing elements in the form of end caps or plugs (24) on each end of the device. Ramsey further discloses that the caps are aligned so that the surface openings are flush with the outer ends of the tubular body (see Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gaston to end caps/plugs, as taught by Ramsey, to have strong structural closing elements to keep the device from breaking apart during use and to create an aesthetically pleasing device.

Regarding claim 18:
	Gaston fails to disclose that the caps fit within an inner diameter of the outer ends of the flexible outer material.
Ramsey teaches a variable resistance exercise device with a tubular body with closing elements in the form of end caps or plugs (24) on each end of the device. The Examiner notes that the plug would fit within the outer diameter of the tubular body
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gaston to end plugs, as taught by Ramsey, to have strong structural closing elements to keep the device from breaking apart during use and to create an aesthetically pleasing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784